Nationwide Life and Annuity Insurance Company: ·Nationwide Provident VLI Separate Account A Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following sub-accounts are available as investment options under your policy: · T. Rowe Price Equity Series, Inc. – T. Rowe Price Health Sciences Portfolio: II · Franklin Templeton Variable Insurance Products Trust – Templeton Global Bond Securities Fund: Class 3 · Janus Aspen Series – Global Technology Portfolio: Service II Shares · Van Eck Variable Income Products Trust – Van Eck VIP Global Hard Assets Fund: Class R1 2. Effective May 1, 2010, “Appendix A: Portfolio Information” is amended to include the following: T.
